                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

NOEL E. THOMPSON,

                 Plaintiff,                                 8:18CV53

    vs.
                                                    PROGRESSION ORDER
UNION PACIFIC RAILROAD                                  (AMENDED)
COMPANY,

                 Defendant.



    IT IS ORDERED that the parties’ Joint Motion to Continue Case Progression
    Deadlines is granted. (Filing No. 32). The progression order is amended as
    follows:

    1)     A telephonic conference to discuss the status of case progression and the
           parties’ interest in settlement will be held with the undersigned magistrate
           judge on April 29, 2020 at 9:00 a.m. by telephone. Counsel shall use the
           conferencing instructions assigned to this case to participate in the
           conference. The parties shall be prepared to discuss any reason why the
           court should set aside the settlement conference setting and in lieu
           thereof, set this matter for trial.

    2)     Absent a later court order vacating the settlement conference setting, a
           half-day settlement conference will be held on May 28, 2020 at 9:00 a.m.,
           in the Special Proceedings Courtroom, Omaha, Nebraska.

    3)     The deadline for completing written discovery under Rules 33, 34, and 36
           of the Federal Rules of Civil Procedure is April 24, 2020. Motions to
           compel discovery under Rules 33, 34, and 36 must be filed by May 8,
           2020.
           Note: A motion to compel, to quash, or for a disputed protective order
           shall not be filed without first contacting the chambers of the undersigned
           magistrate judge to set a conference for discussing the parties’ dispute.

    4)     The deadlines for complete expert disclosures for all experts expected to
           testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and
           non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:
            For the plaintiff(s):              December 24, 2019.
            For the defendant(s):              February 26, 2020.

     NOTE: While treating medical and mental health care providers are
     generally not considered “specially retained experts,” their opinions arising
     from the care and treatment of the plaintiff must nonetheless be separately
     disclosed as required under Fed. R. Civ. P. 26(a)(2)(C). Moreover,
     disclosure of mental or medical provider opinions not formed for the
     purpose of providing care and treatment of the illness or disease at issue in
     this litigation (e.g. whether medical billings were fair and reasonable, the
     proximate cause of the disease or injury, etc.) must disclosed as required
     under Fed. R. Civ. P. 26(a)(2)(B).

5)    The deposition deadline is April 24, 2020. The maximum number of
      depositions that may be taken by the plaintiffs as a group and the
      defendants as a group is 10.

6)    The parties agree that in each case the maximum number of
      interrogatories, including subparts, that may be served by any party on
      any other party is 100.

7)    The deadline for filing motions to dismiss and motions for summary
      judgment is June 12, 2020.

8)    The deadline for filing motions to exclude testimony on Daubert and
      related grounds is June 12, 2020.

9)    All requests for changes of deadlines or settings established herein shall
      be directed to the undersigned magistrate judge, including all requests for
      changes of trial dates. Such requests will not be considered absent a
      showing of due diligence in the timely progression of this case and the
      recent development of circumstances, unanticipated prior to the filing of
      the motion, which require that additional time be allowed.

Dated this 15th day of May, 2019.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge




                                    2
